
	
		III
		110th CONGRESS
		1st Session
		S. RES. 161
		IN THE SENATE OF THE UNITED STATES
		
			April 18, 2007
			Mr. Webb (for himself
			 and Mr. Warner) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the life of Oliver White Hill, a
		  pioneer in the field of American civil rights law, on the occasion of his 100th
		  birthday.
	
	
		Whereas Oliver White Hill was born on May 1, 1907, in
			 Richmond, Virginia, moved with his family to Roanoke, Virginia, and graduated
			 from Dunbar High School in Washington, DC;
		Whereas Mr. Hill earned his undergraduate degree from
			 Howard University and received a law degree from Howard University School of
			 Law in 1933, graduating second in his class behind valedictorian and future
			 Supreme Court Justice Thurgood Marshall;
		Whereas, in 1934, Mr. Hill became a member of the Virginia
			 Bar and began his law practice in Roanoke, Virginia, and continued in Richmond,
			 Virginia, in 1939, leading the Virginia legal team of the National Association
			 for the Advancement of Colored People (NAACP) from 1940 to 1961 and serving as
			 one of the principal attorneys on the historic Brown v. Board of Education case
			 in 1954;
		Whereas Mr. Hill interrupted his law practice to serve in
			 the United States Armed Forces from 1943 to 1945, and was later appointed by
			 President Harry S Truman to a committee to study racism in the United
			 States;
		Whereas, in 1948, Mr. Hill became the first
			 African-American elected to the Richmond, Virginia, City Council since
			 Reconstruction, and later served in appointed capacities with the Federal
			 Housing Administration and the then-newly-created Department of Housing and
			 Urban Development;
		Whereas Mr. Hill served as legal counsel in many of the
			 Nation’s most important civil rights cases concerning equal opportunity in
			 education, employment, housing, transportation, and the justice system;
		Whereas Mr. Hill has remained actively engaged with civic
			 enterprises at the community, State, national, and international levels, and
			 earned numerous accolades and awards, including the Presidential Medal of
			 Freedom from President William Jefferson Clinton in 1999; the NAACP Spingarn
			 Medal in 2005; and the dedication of a building on the grounds of the Virginia
			 State Capitol in his honor by the Commonwealth of Virginia in 2005; and
		Whereas Mr. Hill served as a mentor to generations of
			 attorneys, activists, and public servants: Now, therefore, be it
		
	
		That the Senate honors the life and
			 legacy of Oliver White Hill, a pioneer in the field of American civil rights
			 law, on the occasion of his 100th birthday.
		
